Title: [William Hall]: Account of Benjamin Franklin with the Estate of David Hall, [1 February 1766]
From: 
To: 


After the partnership of Franklin and Hall had come to an end and James Parker had completed his examination of the books, as reported in the document immediately above, David Hall opened an account of his financial relations with his former partner. From time to time he sent Franklin a statement of the transactions shown in his records, but neither man seems to have made an attempt to settle the balance prior to Hall’s death on Dec. 24, 1772. Following that event Hall’s two sons, both trained in his shop, inherited his share in the printing firm of Hall and Sellers. The elder son, William, was then about seven weeks short of attaining his twenty-first birthday, sufficiently mature to carry his share of the business; David Hall, Junior, was not yet seventeen.
In January 1773 one of the sons—it must have been William—prepared a full record of the Franklin account as it then stood. It is printed here, immediately following Parker’s final report of the partnership accounts, because its earliest entries involve the same date, Feb. 1, 1766, as that on which Parker signed his report, and because it carries forward without break the accounts between the former partners until the death of the junior member of what had been the firm of Franklin and Hall.
As customary in such accounts, this record consists of two columns, that on the left listing items for which Franklin was debited, that on the right those with which he was credited. The first entry in the debit column is for the £993 11s. 6d. which Parker’s report had shown that Franklin owed to Hall. Twice during the period covered, William Hall struck a balance and entered a new amount due from Franklin (smaller each time) in the debit column. He did not strike a final balance after the date of his father’s death, but it can easily be determined that, according to this account, Franklin still owed Hall’s estate £459 6s. 2¼d.
Most of the debit entries relate to money paid out to Franklin, to his wife, or to others on his behalf. The credit entries are of two sorts: continuing payments of one half the income from the Gazette, the newspaper that, for all practical purposes, Franklin had founded in 1729 and in which he continued to claim rights; and payments of one half of all money belatedly received by Hall for printing work done during his partnership with Franklin.
Typographical considerations do not permit the printing of this account in parallel columns here, with the debit and credit entries belonging to each balance period placed side by side as in the manuscript. To show the two groups of entries for each of the three periods as closely together as possible, however, each debit segment is followed by the corresponding credit segment, and all are given italicized headings in brackets: [Debit Column A], [Credit Column A], [Debit Column B], etc.
The editors have found no records similar to this one for the later years. It appears that nothing was done to settle the account between Franklin and the Hall heirs during the twelve years that elapsed before Franklin returned to Philadelphia from France in 1785, for on March 5 of that year he wrote William Strahan, old friend of both the former partners, that when he got home in the following summer he would “have an old Account to settle there with the Family of our Friend Hall.” Apparently the Hall sons had declined to recognize, as their father had done, Franklin’s right to half the income from the Gazette, for Franklin told Strahan that there was “a particular Article of Importance, about which we were not agreed,” but on which both parties wanted Strahan’s opinion. That matter was “the Value of a Copy Right in an establish’d Newspaper,” which Franklin described (with probably much exaggeration) as having had a circulation of 8,000 to 10,000 copies. He thought that a decision by Strahan about this publishing property would “be satisfactory to us both.” Strahan does not appear to have answered; he was probably in declining health, and he died about four months after Franklin wrote. The disagreement seems to have continued, for in the fall of 1789 Franklin asked James Parker’s son-in-law, Gunning Bedford, to look for and send him the original partnership agreement between Franklin and Hall that he had left with Parker in 1764. That faithful friend had died in 1770. Franklin explained to Bedford that he had “now an urgent Occasion” for this document, almost certainly a reference to an attempted settlement of the issue with the Hall family. Bedford found the paper and sent it to Franklin, Nov. 27, 1789, but apparently nothing further was done in the matter of this long-standing account before Franklin, too, succumbed, five months later.
 
[February 1, 1766]
Benjamin Franklin Esqr; in account with the Estate of David Hall decd.
  
    
    
    
    
    
    
    
    
Dr.
  [Debit Column A]

  
  

1766
  
  
  
  
  
  
  


Feby. 1.
To a Balance of Acct. due Decst. as per Mr. J.P. Settlement of this date See Letter Mar. 17, 1770.
  }
993
  11
  6



Sundries Sinc the above Settlement as per said Letter





Mar. 8.
To Cash
£200
–
–





July 12
To Ditto
91
–
–





Novr. 25
To Ditto
50
–
–





Decr. 27
To Ditto
160
–
–





[176]8









Jany. 8
To Ditto
100
–
–





Sept. 1.
To Ditto
30
–
–





[176]9









Mar. 16
To Ditto
45
–
–






To Sundries out of the Shop
11
  3
  6½
  687
  3
  6½







£1680
15
–½



  
    
    
     
    
    
    
    
    
    
  
    
    [Credit Column A]
    
    
    Cr.
1770

Feby. 16
By Your half of £1457 8s. Recd. for the Gazette from Feby. 1st. 1766 to this Day
  }
728
14
–






By your half of £318 5s. Recd. June 18, 1767 of Samuel Preston Moore Esqr.
  }
159
2
6






By your half of Cash Received for Work done as Credited in the Leidger in the above mentioned Time Amounting to £389 14s. 1d.
  }
194
17
–½
1082
13
6½



Balance due this date and carried below
598
  1
  6








£1680
15
–½

    
      [Dr]
      [Debit Column B]
      
      
      
    
    1770

Mar. 16
To Balance brought down




598
1
6


1771[?]










Jany. 25.
To Cash for purchasing a Bill of Exchange for £30– –Ster:
  }
£50
–
–





Augst. 16
To Cash pd. Balance of an Acct. from the Estate of the late Mr. William Branson against you by Order
  }
7
19
7½







To my Part of Eleven years and three Quarts. Gazette discounted in Mr. Branson’s Acct. against you
  }
2
  18
  9





Octr. 18
To Cash pd. Mrs. Franklin
  }
24
  –
  –





29
To Ditto pd. Robert Erwin by Mrs. Franklins Order
  }
7
12
–





Novr. 29
To Ditto pd. Mrs. Franklin for the purchasing a Lot of Ground for you of Mr. Parker
  }
100
–
–






To Sundries had in the Shop
  }
6
  13
  2
  199
  3
  6½








£797
5
–½


  [Credit Column B]
  [Cr.]
1772

Jany. 28
By your half of £358 13s. Recd. for the Gazette from Feby. 17th. 1770 to this date
  }
179
  6
  6






By your half of £183 17s. 10½d. Received for Work done as Credited in the Leidger in the above time mentioned Amountg.
  }
  90
  18
  11¼
  270
  5
  5¼



Balance due this date carried below
  526
  19
  7¼








  £797
  5
  –½


  [Dr.]
  [Debit Column C]




1773

Jany. 28
To Balance brought down
  526
  19
  7¼



  
  [Credit Column C]
  [Cr.]

1772

Decr. 31
By your half of £97 0s. 10d. Recd. for the Gazette from Jany. 28. to the 24 of Decr. following the time of my Fathers Decease
  }
48
  10
  5






By your half of £38 6s. Receivd for Work done as Credited in the Ledgrs. In the above time mentioned Amtg.
  }
  19
  3
  –
  67
  13
  5


